Exhibit 10.4



AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE COMPENSATION AGREEMENT

This AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE COMPENSATION AGREEMENT
(the “Agreement”), dated as of August 6, 2020 (“Effective Date”), is made by and
between First Foundation Inc., a Delaware corporation (the “Company”), and
Ulrich E. Keller, Jr. (the “Executive”), with reference to the following facts
and circumstances:

R E C I T A L S:

A.The Company’s Board of Directors previously determined that it is appropriate
and in the Company’s best interests to reinforce and encourage the continued
attention and dedication of key members of the management of the Company and its
material subsidiaries, who include the Executive, to their assigned duties
without distraction in potentially disturbing circumstances that would arise in
the event of a threatened or actual Change in Control (as hereinafter defined)
of the Company or such subsidiaries and thereby also provide the Company with
greater assurance that it will be able to retain the key members of management,
including Executive, in the employ of the Company or a material subsidiary (as
the case may be) in the event of any threatened or actual Change in Control;

B.The Company and Executive entered into a Change of Control Severance
Compensation Agreement dated September 17, 2007 (“Prior Agreement”);

C.This Agreement entirely replaces and supersedes the Prior Agreement and sets
forth the severance compensation which the Company agrees it will pay, or cause
the Subsidiary to pay, to Executive if his employment with the Company or First
Foundation Advisors (the “Subsidiary”), as the case may be, terminates under one
of the circumstances described herein in connection with a Change in Control as
set forth below; and

D.Executive is employed as Chairman of Subsidiary under an Employment Agreement
dated December 31, 2009 (as amended, the “Employment Agreement”).  This
Agreement sets forth the rights and obligations of the Company and Executive in
the event of a termination of Executive’s employment, due to a Qualifying
Termination (as defined below), that occurs in connection with a Change in
Control as set forth below.  On the other hand, the Employment Agreement, rather
than this Agreement, governs and determines the severance compensation (if any)
to which Executive would be entitled upon any other termination of Executive’s
employment.

NOW, THEREFORE, it is agreed as follows:

1.Definitions.   The following terms shall have the respective meanings ascribed
to them below in this Section 1:

1.1The terms “affiliate” and “associate” shall have the respective meanings
given to such terms in Rule 12b-2 under the Exchange Act (even if the Company
has no securities registered under that Act).

1.2The terms “beneficial ownership,” “beneficially owned” and “beneficial owner”
shall have the meanings given to such terms in Rule 13d-3 under the Exchange Act
(even if the Company has no securities registered under that Act).

-1-











--------------------------------------------------------------------------------

1.3The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

1.4The term “Parent” of a corporation or other entity means any person that is
the beneficial owner, directly or indirectly, of a majority of the Voting
Securities of that corporation or other entity.

1.5The term “Voting Securities” of any person that is a corporation means the
combined voting power of that person’s then outstanding securities having the
right to vote in an election of that person’s directors.  The term “Voting
Securities” of any person, other than a corporation, such as a partnership or
limited liability company, shall mean the combined voting power of that person’s
outstanding ownership interests that are entitled to vote or select the
individuals (such as the managers of a limited liability company) that have
substantially the same authority or decision-making powers with respect to such
person that are generally exercisable by directors of a corporation.

1.6The term “Common Stock” of the Company shall mean the shares of the Company’s
common stock, par value $0.001 per share, and any voting securities into which
such shares may be converted or exchanged in any merger, consolidation,
reorganization or recapitalization of the Company.

1.7The term “person” shall have the meaning given to such term in Section 13(d)
and Section 14(d) of the Exchange Act (even if the Company has no securities
registered under that Act) and, therefore, the term “person” shall include any
two or more persons acting together, whether as a partnership, limited
partnership, joint venture, syndicate or other group, at least one of the
purposes of which is to acquire, hold or dispose of beneficial ownership of
securities of the Company or the Subsidiary.  The term “person also shall
include any natural person, any corporation, limited liability company, general
or limited partnership, joint venture, trust, estate, or unincorporated
association.  

1.8The term “Announcement” means the initial public announcement by the Company
of an intended or anticipated Change in Control (provided that such Change in
Control actually is consummated).

1.9The term “Cause” is defined in Section 6(a) of the Employment Agreement.

1.10The term “Change in Control” shall mean the occurrence of any of the
following:

(a)Any person who (together with all of such person’s affiliates and associates)
shall, at any time become the beneficial owner, directly or indirectly, of more
than thirty percent (30%) of the Company’s Voting Securities, except (i) the
Company or any of its subsidiaries, (ii) any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries or (iii) Ulrich E. Keller, Jr. (collectively,
the “Exempt Owners”); or

(b)There shall be consummated any consolidation, merger, or reorganization (as
such term is defined in the California Corporations Code), of the Company with
or into another person, or of another person with or into the Company, in which
the holders of the Company’s outstanding Voting Securities immediately prior to
the consummation of such consolidation, merger or reorganization would not,
immediately after such consummation, own beneficially, directly or indirectly,
(in the aggregate) at least sixty percent (60%) of the Voting

-2-











--------------------------------------------------------------------------------

Securities of (i) the continuing or surviving person in such merger,
consolidation or reorganization (whether or not that is the Company) or (ii) the
ultimate Parent, if any, of that continuing or surviving person; or

(c)There shall be consummated any consolidation, merger or reorganization of the
Subsidiary with or into another person, or of another person with or into the
Subsidiary, unless the persons that were the holders of the Company’s Voting
Securities immediately prior to such consummation would have, immediately after
such consolidation, merger or reorganization, substantially the same
proportionate direct or indirect beneficial ownership of at least sixty (60%) of
the Voting Securities of (i) the continuing or surviving person in such
consolidation, merger or reorganization (whether or not that is the Subsidiary)
or, (ii) the ultimate Parent, if any, of that continuing or surviving person; or

(d)There shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or of the Subsidiary; or

(e)During any period of two (2) consecutive years during the term of this
Agreement, individuals who at the beginning of that two year period constituted
the entire Board of Directors do not, for any reason, constitute a majority
thereof, unless the election (or the nomination for election) by the holders of
the Company’s Voting Securities, of each director who was not a member of the
Board of Directors at the beginning of that two year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the two year period.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred within the meaning of Section 1.10(a) above solely as the result of any
acquisition of Voting Securities by the Company or any subsidiary thereof that
has the effect of (i) reducing the number of the Company’s outstanding Voting
Securities, or (ii) increasing the beneficial ownership of the Company’s Voting
Securities by any person to more than thirty percent (30%) of the Company’s
outstanding Voting Securities; provided, however, that, if any such person
(other than any of the Exempt Owners, as defined above) shall thereafter become
the direct or indirect beneficial owner of any additional Voting Securities of
the Company (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns more than thirty percent
(30%) of the then outstanding Voting Securities of the Company, then, a “Change
in Control” shall be deemed to have occurred for purposes of this Agreement.  To
the extent necessary to comply with Code Section 409A (as defined below), a
Change in Control must also constitute a Code Section 409A “change in control
event”.

1.11The term “Employer” means whichever of the Company or Subsidiary is the
principal employer of Executive.

1.12The term “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

1.13The term “Qualifying Termination” means (i) the termination of Executive’s
employment due to either termination by the Company or Subsidiary without Cause
or by Executive for Good Reason and (ii) Executive’s last day of employment
occurs on or after the Announcement and before the first anniversary of the
Change in Control.  

-3-











--------------------------------------------------------------------------------

1.14The term “Vesting Date” means the later to occur of the Qualifying
Termination or the Change in Control.

1.15The term “Good Reason” means the occurrence (in which the initial existence
occurs on or after the Announcement) of any one or more of the items (each a
“Good Reason Event”) enumerated in subsections 1.15(a) through 1.15(f) without
the prior written consent of the Executive.  Executive must give the Company
written notice of the alleged Good Reason Event within 90 days of its initial
existence and the Company shall then have 30 days to cure the Good Reason Event.
 If the Company does not timely cure the Good Reason Event then Executive must
provide the Company with written notice that he is terminating his employment
for Good Reason and resigning from all positions he is then holding with the
Company and Subsidiary and such termination must occur within 45 days after the
end of the foregoing 30 day cure period.

(a)Reduction or Adverse Change of Responsibilities, Authority, Etc.  The scope
of Executive’s authority or responsibilities is significantly reduced or
diminished or there is a change in Executive’s position or title as an officer
of the Company or the Subsidiary, or both, that constitutes or would generally
be considered to constitute a demotion of Executive, unless such reduction,
diminution or change is made as a consequence of (i) Executive’s disability
(determined as provided in Section 6(e) of the Employment Agreement), or (ii) 
any acts or omissions of Executive which would entitle the Company or Subsidiary
to terminate Executive’s employment for Cause.

(b)Reduction in Base Salary.  Executive's Base Annual Salary (as defined in his
Employment Agreement and as in effect immediately prior to the Announcement) is
reduced, unless such reduction is made (i) as part of an across-the-board cost
cutting measure that is applied equally or proportionately to all senior
executives of the Employer, or (ii) as a result of Executive’s disability
(determined as provided in Section 6(e) of the Employment Agreement), or any
acts or omissions of Executive which would entitle Employer to terminate
Executive’s employment for Cause.

(c)Discontinuance or Reduction of Bonus Opportunity Under Bonus Compensation
Plan.  Executive's bonus and/or incentive compensation award opportunity under
any incentive or bonus compensation plan or program in which he is participating
immediately prior to the Announcement is discontinued or significantly reduced,
unless such discontinuance or reduction (i) is expressly permitted under the
terms of such plan or program, or (ii) is a result of a policy of Employer
applied equally or proportionately to all senior executives of Employer
participating in such plan or program, or (iii) is the result of the replacement
of such plan or program with another bonus or incentive compensation plan in
which Executive is afforded substantially comparable bonus or incentive
compensation opportunities.

(d)Discontinuance of Participation in Employee Benefit Plans.  Executive's
participation in any other benefit plan maintained by the Company or Employer in
which Executive was participating immediately prior to the Announcement
(including any vacation program) is terminated or the benefits that had been
afforded under any such benefit plan are significantly reduced, unless such
discontinuance or reduction (as the case may be) is (i) expressly permitted by
the terms of that plan or program, or (ii) due to a change in applicable law or
the loss or reduction in the tax deductibility to Employer of the contributions
to or payments made under such plan, or (iii) the result of a policy of Employer
or the Company that is applied equally or proportionately to all senior
executives participating in such benefit plan, or (iv) the result of the
adoption of one or more other benefit plans providing reasonably comparable
benefits (in terms of value) to Executive.

-4-











--------------------------------------------------------------------------------

(e)Relocation. The relocation of Executive to an office that is located more
than thirty (30) miles from Executive’s principal office location immediately
prior to the Announcement or to an office that is not the headquarters office of
Executive’s employer (other than for temporary assignments or required travel in
connection with the performance by Executive of his duties for Employer or the
Company).

(f)Breach of Agreements.  A breach by the Company or Employer of any of its
material obligations to Executive under the Employment Agreement or this
Agreement which continues uncured for a period of thirty (30) days following
written notice thereof from Executive.

2.Term.  The term of this Agreement shall commence on the Effective Date and,
subject to earlier termination pursuant to Section 5 hereof, shall end three
(3) years following the date on which notice of non-renewal or termination of
this Agreement is given by either the Company or Executive to the other.  Thus,
this Agreement shall renew automatically on a daily basis so that the
outstanding term is always three (3) years following any effective notice of
non-renewal or of termination given by the Company or Executive, other than in
the event of a termination pursuant to Section 5 hereof.

3.Requirements to Compensation.  No compensation shall be payable under this
Agreement unless and until there has been both (i) a Qualifying Termination and
(ii) Executive has timely complied with the requirements of Section 6.  If the
foregoing requirements are each satisfied, then Executive shall be entitled to
the compensation provided in Section 4 of this Agreement, provided that he also
complies with the other terms of this Agreement, including the release agreement
requirement set forth in Section 6.  

4.Severance Compensation upon Qualifying Termination of Employment.  Subject to
Section 3 above, Executive shall be entitled to receive the following items in
this Section 4:

4.1Change in Control Severance Compensation.  Subject to Section 4.4 below, in
lieu of any further salary and bonus payments or severance or other payments
that would otherwise be due to Executive under the Employment Agreement, or
otherwise, for periods subsequent to the Vesting Date, Executive shall become
entitled to receive the following severance compensation and benefits:

(a)Employer shall pay the Executive all amounts owed through the date of
Executive’s Qualifying Termination; and

(b)Employer also shall pay to Executive, at the applicable time set forth in
Section 4.2, an amount equal to the difference of (x) the product of two (2)
times the sum of (i) Executive’s Base Annual Salary in effect as of immediately
before the Announcement and (ii) an amount equal to the Maximum Bonus Award (as
hereinafter defined) payable to Executive under any incentive or bonus
compensation plan in which he was participating at the time of such termination
of employment, minus (y) the aggregate amount of any severance payments that had
been provided to Executive under Section 7(b) of the Employment Agreement.  For
purposes hereof, the term “Maximum Bonus Award” shall mean the amount of the
bonus compensation that would be paid to Executive under such incentive or bonus
compensation plan assuming that all performance goals or targets required to
have been achieved as a condition of the payment of the maximum bonus under such
plan were achieved and all other conditions precedent to the payment of such
bonus compensation were satisfied.  

-5-











--------------------------------------------------------------------------------

(c)All options to purchase stock of the Company granted to the Executive that
had not vested as of the date of such Qualifying Termination shall vest
effective upon the Vesting Date.

(d)All restricted stock awards, restricted stock unit awards, and other forms of
equity-based compensation awards granted to the Executive, which had not vested
as of the date of such Qualifying Termination, shall vest effective upon the
Vesting Date.

(e)The Company or the Subsidiary shall maintain in full force and effect, during
the period commencing on the date of such Qualifying Termination and ending on
the December 31 of the second calendar year following the calendar year in which
such termination occurred (the “Benefit Continuation Period”), all employee
medical, dental and vision plans and programs, disability plans and programs and
all life insurance programs in which the Executive and/or his family members
were entitled to participate or under which they were entitled to receive
benefits immediately prior to the date of the occurrence of the Qualifying
Termination, provided, however, that if such continued participation is
prohibited under the general terms and provisions of such plans and programs,
then, the Company or the Subsidiary shall, at its expense, arrange for
substantially equivalent benefits to be provided to Executive and/or his family
members during the Benefit Continuation Period.  Notwithstanding the foregoing,
however, there shall only be included as benefits to which Executive and/or his
family members shall be entitled under this Section 4.1(e), and Executive and/or
such family members shall only be entitled to, those benefits if the plans or
programs in which Executive or his family members were participating immediately
prior to the occurrence of the Qualifying Termination were exempt from the term
“nonqualified deferred compensation plan” under Section 409A of the Code.

Notwithstanding any other provision in this Agreement to the contrary, under no
circumstances, shall the Executive be permitted to exercise any discretion to
modify the vesting of an award or the amount, timing or form of payment or
benefit described in this Section 4.1.

4.2Timing and Manner of Payment.  Subject to Section 8.11, the amount that
becomes payable to Executive pursuant to Section 4.1(b) above shall be paid in a
single lump sum on the first Company payroll date after 60 days after the
Vesting Date.

4.3No Requirement of Mitigation.  The Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Section 4 by
seeking other employment or otherwise, nor shall any compensation or other
payments received by the Executive from other persons after the date of
termination reduce any payments due under this Section 4.

4.4Limitation.

(a)Anything in this Agreement to the contrary notwithstanding, if any
compensation, payment, benefit or distribution by the Company or Subsidiary to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then, the following provisions shall apply:

(i)If the Threshold Amount (as hereinafter defined) is less than (x) the
Severance Payments, but greater than (y) the Severance Payments reduced by
the-sum of (A) the Excise Tax (as defined below) and (B) the total of the
Federal, state, and local income and employment taxes on the amount of the
Severance Payments which are in excess of the Threshold

-6-











--------------------------------------------------------------------------------

Amount, then the Severance Payments that would otherwise be payable under this
Agreement shall be reduced (but not below zero) to the extent necessary so that
the maximum Severance Payments shall not exceed the Threshold Amount.  To the
extent that there is more than one method of reducing the Severance Payments to
bring them within the Threshold Amount, and provided Code Section 409A would not
be violated, Executive shall determine which method shall be followed; provided
that if Executive fails to make such determination within 45 days after the
Company has sent Executive written notice of the need for such reduction, the
Company may determine the amount of such reduction in its sole discretion.

(ii)If, however, the Severance Payments, reduced by the sum of (A) the Excise
Tax and (B) the total of the Federal, state and local income and employment
taxes payable by Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, there shall be no reduction in the Severance Payments to Executive
pursuant to Section 4.4(a)(i) above.

(b)For the purposes of this Section 4.4, the term “Threshold Amount” shall mean
three (3) times Executive's “base amount” (within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder) less one
dollar ($1.00); and the term “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

(c)The determination as to which of Section 4.4(a)(i) or 4.4(a)(ii) shall apply
to Executive shall be made by Eide Bailly LLP, independent registered public
accountants, or any other independent accounting firm selected by mutual
agreement of the Company and Executive (the “Accounting Firm”), which agreement
shall not be unreasonably withheld or delayed by either party.  Such Accounting
Firm shall provide detailed supporting calculations both to the Company and
Executive within 15 business days of the date of Executive’s Qualifying
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or Executive.  For purposes of determining which of the
alternative provisions of Section 4.4(a)(i) or 4.4(a)(ii) shall apply, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive's
residence on the date of the Qualifying Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.  Any determination by the Accounting Firm shall be
binding on the Company and Executive.

4.5Withholding.  Notwithstanding anything to the contrary that may be contained
elsewhere in this Agreement, all payments made to Executive under this Agreement
shall be made net of all taxes and other amounts required to be withheld from
the wages or salary of employees under applicable federal, state or local laws
or regulations.

5.Termination of Agreement.  Notwithstanding Section 2 hereof, this Agreement
shall terminate sooner as provided in this Section 5.

5.1Termination of Employment Other Than for Qualifying Termination.  This
Agreement shall terminate upon the happening, at any time prior to a Qualifying
Termination, of any of the following events:  

(a)Executive’s Disability or Death.  This Agreement shall terminate upon the
termination of Executive’s employment as a result of Executive’s disability
pursuant to and in

-7-











--------------------------------------------------------------------------------

accordance with Section 6(e) of the Employment Agreement.  This Agreement also
shall terminate immediately in the event of the termination of Executive’s
employment due to the death of the Executive.  

(b)Retirement.  This Agreement shall terminate automatically on Retirement (as
hereinafter defined) of Executive.  The term “Retirement” as used in this
Agreement shall mean termination by the Company or the Executive of Executive’s
employment based on the Executive’s having reached age 75 or such other age as
shall have been fixed in any arrangement established with the Executive’s
consent with respect to Executive retirement.

(c)Cause.  This Agreement shall terminate, if Executive’s employment with the
Company or an Employer Subsidiary is terminated for Cause.  

(d)Termination by Executive without Cause.  This Agreement shall terminate upon
any voluntary termination (without Good Reason) by Executive of his employment
with the Company or the Subsidiary, as the case may be.

In the event of a termination of this Agreement pursuant to this Section 5.1,
then, notwithstanding anything to the contrary that may be contained elsewhere
herein, except for any severance or other compensation to which Executive may be
entitled, by reason of such termination, under the Employment Agreement, neither
the Company nor the Subsidiary shall have any liability to Executive, or
Executive’s estate, heirs, successors, representatives or assigns, due to such
termination of this Agreement or by reason of any prior or subsequent Change in
Control.

5.2Effect of Qualifying Termination on Term of this Agreement.  In the event of
a Qualifying Termination, Executive shall have no further rights or remedies
under this Agreement, except his right to receive the severance compensation set
forth in Section 4 hereof attributable to the occurrence of the Qualifying
Termination.  Accordingly, but without limiting the generality of the foregoing,
Executive shall not be entitled to receive any compensation under this Agreement
in the event of the occurrence of a second Change in Control of the Company
after the date of the Executive’s Qualifying Termination.

6.Release of Claims.  The obligations of the Company under this Agreement shall
constitute the only obligations of the Company arising from a Qualifying
Termination.  Additionally, upon any such Qualifying Termination, except for
Executive’s rights and the obligations of the Company or the Subsidiary (as the
case may be) under Section 4 hereof, none of the Company, the Subsidiary or any
of their affiliates shall have any obligation or liability of any kind or nature
whatsoever to Executive by reason of or arising out of his employment with the
Company or the Subsidiary or the termination thereof.  Executive further agrees
that, except for his rights and the obligations of the Company or the Subsidiary
(as the case may be) under Section 4 hereof, all demands, claims and causes of
action that Executive may have against, and any and all rights that Executive
may have to recover any payments, damages, liabilities or other amounts of any
kind or nature whatsoever from, the Company, the Subsidiary or any of their
affiliates, or any of their respective, officers, directors, shareholders,
employees, agents or independent contractors (the “Company Related Parties”),
shall be forever released by Executive as a condition precedent to Executive’s
rights to receive and the obligations of the Company or Subsidiary (as the case
may be) to pay or provide to Executive the severance compensation and benefits
provided for in Section 4 hereof, irrespective of whether or not such demands,
claims, causes of action or rights arise or have arisen under (i) this
Agreement, the Employment Agreement, or any other contract, agreement or
understanding, written or oral, between Executive and the Company or any of the
Company Related Parties, or (ii) any

-8-











--------------------------------------------------------------------------------

employee or executive benefit plans or programs, including any stock incentive
or stock based compensation plans, or (iii) any federal, state or local statutes
or government regulations, or otherwise, and whether or not such demands,
claims, causes of action or rights are known or unknown, certain or uncertain,
or suspected or unsuspected by Executive.  Executive further covenants and
agrees that such condition precedent shall not be satisfied unless and until he
executes and delivers to the Company all appropriate written agreements
reflecting such settlement and complete release in a form reasonably acceptable
to the Company and where such release becomes effective and non-revocable by its
own terms within 55 days after the Qualifying Termination.

7.Arbitration of Disputes.  Except as otherwise provided in the last sentence of
this Section 7 with respect to equitable proceedings and remedies, any
controversy or claim arising out of or relating to this Agreement, the
performance or non-performance (actual or alleged) by either party of any of
such party's respective obligations hereunder or any actual or alleged breach
thereof, shall, to the fullest extent permitted by law, be resolved exclusively
by binding arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Orange County, California in accordance with the
Employment Arbitration Rules and Mediation Procedures of the AAA, including, but
not limited to, the rules and procedures applicable to the selection of
arbitrators.  In the event that any person, other than Executive or the Company,
may be a party with regard to any such controversy or claim, such controversy or
claim shall be submitted to arbitration subject to such other person’s agreement
thereto.  Judgment upon the award rendered by the arbitrator in any such
arbitration proceeding may be entered in any court having jurisdiction thereof.
 This Section 7 shall be specifically enforceable.  The reasonable fees and
disbursements of the prevailing party's legal counsel, accountants and experts
incurred in connection with any such arbitration proceeding shall be paid by the
non-prevailing party in such arbitration proceeding.  Notwithstanding anything
to the contrary that may be contained in this Section 7, however, each party
shall be entitled to bring an action in any court of competent jurisdiction for
the purpose of obtaining a temporary restraining order or a preliminary or
permanent injunction or other equitable remedies in circumstances in which such
relief is appropriate.

8.Miscellaneous.  

8.1Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof and supersedes all prior
agreements (including without limitation the Prior Agreement) and
understandings, whether written or oral, between the parties with respect to
that subject matter.

8.2Assignment; Successors and Assigns, etc.  Neither party may make any
assignment, in whole or in part, of this Agreement or any interest herein, by
operation of law or otherwise, or delegate any of their respective duties
hereunder, without the prior written consent of the other party; except that in
the event of a Change in Control of the Company, the rights and obligations of
the Company under this Agreement may be assigned to the successor-in-interest of
the Company in such Change in Control without the consent of Executive, provided
that (i) such successor-in-interest enters into a written agreement, in a form
reasonably acceptable to Executive, by which such successor-in-interest shall
expressly agree to be bound by this Agreement and (ii) no such assignment shall
relieve the Company of its obligations under this Agreement.  Subject to the
foregoing restrictions on assignment, this Agreement shall inure to the benefit
of and be enforceable by and shall be binding on the parties and their
respective successors, legal representatives, executors, administrators, heirs,
devisees and legatees, and permitted assigns.  If Executive should die while any
amounts are still payable to him/her pursuant to Section 4 hereof, all such
amounts, unless otherwise provided herein,

-9-











--------------------------------------------------------------------------------

shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee or, if there be no such designee, to the
Executive’s estate.

8.3Severability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  

8.4Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any right or obligation under or breach of this Agreement, shall
not prevent any subsequent enforcement of such term, right or obligation or be
deemed a waiver of any prior or subsequent breach of the same obligation.

8.5Notices.  Any notices, requests, demands and other communications provided
for by this Agreement (“Notices”) shall be sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to Executive at the last address Executive has filed in writing with Employer
or, in the case of any Notice to be given to the Company or the Employer (if
other than the Company), at its headquarters offices, attention of the Chief
Executive Officer, and shall be effective on the date of delivery in person or
by courier or two (2) business days after the date such Notice is mailed by
registered or certified mail, postage prepaid and return receipt requested
(whether or not the requested receipt is returned).

8.6Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized officer or other
representative of the Company (other than Executive).

8.7Interpretation and Construction of this Agreement.  This Agreement is the
result of arms-length bargaining by the parties, each party was represented by
legal counsel of such party's choosing in connection with the negotiation and
drafting of this Agreement and no provision of this Agreement shall be construed
against a party, due to an ambiguity therein or otherwise, by reason of the fact
that such provision may have been drafted by counsel for such party.  For
purposes of this Agreement: (i) the term “including” shall mean “including
without limitation” or “including but not limited to”; (iv) the term “or” shall
not be deemed to be exclusive; and (v) the terms “hereof,” “herein,”
“hereinafter,” “hereunder,” and “hereto,” and any similar terms shall refer to
this Agreement as a whole and not to the particular Section, paragraph or clause
in which any such term is used, unless the context in which any such term is
used clearly indicates otherwise.  

8.8Governing Law.  This Agreement is being entered into and will be performed in
the State of California and shall be construed under and be governed in all
respects by and enforced under the laws of the State of California, without
giving effect to its conflict of laws rules or principles.

8.9Headings.  The Section and paragraph headings in this Agreement are inserted
for convenience of reference only and shall not affect, nor shall be considered
in connection with, the construction or application of any of the provisions of
this Agreement.

-10-











--------------------------------------------------------------------------------

8.10Counterparts.  This Agreement may be executed in any number of counterparts,
and each such executed counterpart, and any photocopy or facsimile copy thereof,
shall constitute an original of this Agreement; but all such executed
counterparts and photocopies and facsimile copies thereof shall, together,
constitute one and the same instrument.

8.11Code Section 409A.  The parties agree that this Agreement shall be
interpreted to comply with or be exempt from Section 409A of the Code and the
Treasury regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.  In no event whatsoever will Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Code Section 409A or any damages for failing to comply with Code Section 409A.
 A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits considered “nonqualified deferred compensation” under Code Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
 If Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a “separation from service,” such payment or benefit shall be made or provided
at the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (ii) the date of Executive’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Subsection 8.11 shall be paid (without interest) on the first business day
following the expiration of the Delay Period to Executive in a lump sum and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
 For purposes of Code Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of Company.

[Remainder of page intentionally left blank.
Signatures of parties follow on next page.]



-11-











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

“Company”“Executive”

First Foundation Inc.

By:/s/ SCOTT F. KAVANAUGH /s/ ULRICH E. KELLER, JR.

Name:Scott F. KavanaughName:  Ulrich E. Keller, Jr.

Title:Chief Executive Officer







“Subsidiary”

First Foundation Advisors

By:/s/ JOHN HAKOPIAN

Name:John Hakopian

Title:President

-12-











--------------------------------------------------------------------------------